
	
		II
		110th CONGRESS
		1st Session
		S. 1818
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Toxic Substances Control Act to phase out
		  the use of mercury in the manufacture of chlorine and caustic soda, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Missing Mercury in Manufacturing
			 Monitoring and Mitigation Act.
		2.FindingsCongress finds that—
			(1)mercury and
			 mercury compounds are highly toxic to humans, ecosystems, and wildlife;
			(2)as many as 10
			 percent of women in the United States of childbearing age have mercury in their
			 bloodstreams at a level that could pose risks to their unborn babies, and as
			 many as 630,000 children born annually in the United States are at risk of
			 neurological problems relating to mercury exposure in utero;
			(3)the most
			 significant source of mercury exposure to people in the United States is
			 ingestion of mercury-contaminated fish;
			(4)the long-term
			 solution to mercury pollution is to minimize global mercury use and releases of
			 mercury to eventually achieve reduced contamination levels in the environment,
			 rather than reducing fish consumption, since uncontaminated fish represents a
			 critical and healthy source of nutrition for people worldwide;
			(5)an estimated
			 additional 24,000 to 30,000 tons of mercury are used at mercury cell
			 chlor-alkali plants worldwide;
			(6)mercury pollution
			 is a transboundary pollutant that—
				(A)is deposited
			 locally, regionally, and globally; and
				(B)affects bodies of
			 water near industrial areas, such as the Great Lakes, as well as bodies of
			 water in remote areas, such as the Arctic Circle;
				(7)of the
			 approximately 30 plants in the United States that produce chlorine, only 8 use
			 the obsolete mercury cell chlor-alkali process, and 5 have not
			 yet committed to phasing out mercury use;
			(8)(A)only about 10 percent
			 of the total quantity of chlorine and caustic soda produced in the United
			 States comes from the chlor-alkali plants described in paragraph (7) that use
			 the mercury cell chlor-alkali process;
				(B)cost-effective alternatives are
			 available and in use in the remaining 90 percent of chlorine and caustic soda
			 production; and
				(C)other countries, including Japan, have
			 already banned the mercury cell chlor-alkali process;
				(9)the chlor-alkali
			 industry acknowledges that—
				(A)mercury can
			 contaminate products manufactured at mercury cell facilities; and
				(B)the use of some
			 of those products results in the direct and indirect release of mercury;
				(10)despite those
			 quantities of mercury known to have been used or to be in use, neither the
			 chlor-alkali industry nor the Environmental Protection Agency is able—
				(A)to adequately
			 account for the disposition of the mercury used at those facilities; or
				(B)to accurately
			 estimate current mercury emissions; and
				(11)it is critically
			 important that the United States work aggressively toward the minimization of
			 supply, demand, and releases of mercury, both domestically and
			 internationally.
			3.Statement of
			 policyCongress declares that
			 the United States should develop policies and programs that will—
			(1)reduce mercury
			 use and emissions within the United States;
			(2)reduce mercury
			 releases from the reservoir of mercury currently in use or circulation within
			 the United States; and
			(3)reduce exposures
			 to mercury, particularly exposures of women of childbearing age and young
			 children.
			4.Use of mercury
			 in chlorine and caustic soda manufacturing
			(a)In
			 generalTitle I of the Toxic
			 Substances Control Act (15 U.S.C. 2601 et seq.) is amended by inserting after
			 section 6 the following:
				
					6A.Use of mercury
				in chlorine and caustic soda manufacturing
						(a)DefinitionsIn
				this section:
							(1)Chlor-alkali
				facilityThe term chlor-alkali facility means a
				facility used for the manufacture of chlorine or caustic soda using a mercury
				cell process.
							(2)Hazardous
				waste; solid wasteThe terms hazardous waste and
				solid waste have the meanings given those terms in section 1004 of
				the Solid Waste Disposal Act (42 U.S.C. 6903).
							(b)ProhibitionEffective beginning January 1, 2012, the
				manufacture of chlorine or caustic soda using mercury cells is prohibited in
				the United States.
						(c)Reporting
							(1)In
				generalNot later than April 1, 2008, and annually thereafter
				through April 1, 2012, the owner or operator of each chlor-alkali facility
				shall submit to the Administrator and the State in which the chlor-alkali
				facility is located a report that identifies—
								(A)each type and
				quantity of mercury-containing hazardous waste and nonhazardous solid waste
				generated by the chlor-alkali facility during the preceding calendar
				year;
								(B)the mercury
				content of the wastes;
								(C)the manner in
				which each waste was managed, including the location of each offsite location
				to which the waste was transported for subsequent handling or
				management;
								(D)the volume of
				mercury released, intentionally or unintentionally, into the air or water by
				the chlor-alkali facility, including mercury released from emissions or
				vaporization;
								(E)the volume of
				mercury estimated to have accumulated in pipes and plant equipment of the
				chlor-alkali facility, including a description of—
									(i)the applicable
				volume for each type of equipment; and
									(ii)methods of
				accumulation; and
									(F)the quantity and
				forms of mercury found in all products produced for sale by the chlor-alkali
				facility.
								(2)Avoidance of
				duplicationTo avoid duplication, the Administrator may permit
				the owner or operator of a facility described in paragraph (1) to combine and
				submit the report required under this subsection with any report required to be
				submitted by the owner or operator under subtitle C of the Solid Waste Disposal
				Act (42 U.S.C. 6921 et seq.).
							(d)Inventory
							(1)In
				generalFor each chlor-alkali facility that ceases operations on
				or after July 1, 2008, not later than 1 year after the date of cessation of
				operations, the Administrator, in consultation with the State in which the
				facility is located, shall conduct a comprehensive mercury inventory covering
				the life and closure of the chlor-alkali facility, taking into account—
								(A)the total
				quantity of mercury purchased to start and operate the chlor-alkali
				facility;
								(B)the total
				quantity of mercury remaining in mercury cells and other equipment at the time
				of closure of the chlor-alkali facility;
								(C)the estimated
				quantity of mercury in hazardous waste, nonhazardous solid waste, and products
				generated at the chlor-alkali facility during the operational life of the
				chlor-alkali facility; and
								(D)the estimated
				aggregate mercury releases from the chlor-alkali facility into air and other
				environmental media.
								(2)Records and
				informationIn carrying out paragraph (1), the Administrator
				shall obtain mercury purchase records and such other information from each
				chlor-alkali facility as are necessary to determine, as accurately as
				practicable from available information, the magnitude and nature of mercury
				releases from the chlor-alkali facility into air and other environmental
				media.
							(e)Mercury Storage
				Advisory Committee
							(1)EstablishmentThere
				is established an advisory committee, to be known as the Mercury Storage
				Advisory Committee (referred to in this subsection as the
				Committee).
							(2)Membership
								(A)In
				generalThe Committee shall be composed of 9 members, of
				whom—
									(i)2
				members shall be jointly appointed by the Speaker of the House of
				Representatives and the majority leader of the Senate—
										(I)1 of whom shall
				be designated to serve as Chairperson of the Committee; and
										(II)1 of whom shall
				be designated to serve as Vice-Chairperson of the Committee;
										(ii)1 member shall
				be the Administrator;
									(iii)1 member shall
				be the Secretary of Defense;
									(iv)1 member shall
				be a representative of State environmental agencies;
									(v)1
				member shall be a representative of State attorneys general;
									(vi)1 member shall
				be a representative of the chlorine industry;
									(vii)1 member shall
				be a representative of the mercury waste treatment industry; and
									(viii)1 member shall
				be a representative of a nonprofit environmental organization.
									(B)AppointmentsNot
				later than 45 days after the date of enactment of this section, the
				Administrator, in consultation with the appropriate congressional committees,
				shall appoint the members of the Committee described in clauses (iv) through
				(viii) of subparagraph (A).
								(3)Initial
				meetingNot later than 30 days after the date on which all
				members of the Committee have been appointed, the Committee shall hold the
				initial meeting of the Committee.
							(4)MeetingsThe
				Committee shall meet at the call of the Chairperson.
							(5)QuorumA
				majority of the members of the Committee shall constitute a quorum.
							(6)ReportNot
				later than 1 year after the date of enactment of this section, the Committee
				shall submit to Congress a report describing the findings and recommendations
				of the Committee, if any, relating to—
								(A)the
				environmental, health, and safety requirements necessary to prevent—
									(i)the release of
				elemental mercury into the environment; and
									(ii)worker exposure
				from the storage of elemental mercury;
									(B)the estimated
				annual cost of storing elemental mercury on a per-pound or per-ton
				basis;
								(C)for the 40-year
				period beginning on the date of submission of the report, the optimal size,
				number, and other characteristics of Federal facilities required to store
				elemental mercury under current and anticipated jurisdictions of each Federal
				agency;
								(D)the estimated
				quantity of—
									(i)elemental mercury
				that will result from the discontinuance of mercury cells at chlor-alkali
				facilities in the United States required under this section; and
									(ii)any other
				supplies that may require storage to carry out this section;
									(E)for the 40-year
				period beginning on the date of submission of the report, the estimated
				quantity of elemental mercury generated from the recycling of unwanted products
				and other wastes that will require storage to comply with any export
				prohibitions of elemental mercury;
								(F)any legal,
				technical, economic, or other barrier that may prevent the private sector from
				storing elemental mercury produced by the private sector during the 40-year
				period beginning on the date of submission of the report, including a
				description of measures to address the barriers;
								(G)the advantages
				and disadvantages of consolidating the storage of mercury produced by public
				and private sources under the management of the public or private
				sector;
								(H)the optimal plan
				of the Committee for storing excess mercury produced by public and private
				sources; and
								(I)additional
				research, if any, required to determine a long-term disposal option for the
				storage of excess mercury.
								(7)Compensation of
				members
								(A)In
				general
									(i)Non-Federal
				employeesA member of the Committee who is not an officer or
				employee of the Federal Government shall be compensated at a rate equal to the
				daily equivalent of the annual rate of basic pay prescribed for level V of the
				Executive Schedule under section 5316 of title 5, United States Code, for each
				day (including travel time) during which the member is engaged in the
				performance of the duties of the Committee.
									(ii)Federal
				employeesA member of the Committee who is an officer or employee
				of the Federal Government shall serve without compensation in addition to the
				compensation received for the services of the member as an officer or employee
				of the Federal Government.
									(B)Travel
				expensesA member of the Committee shall be allowed travel
				expenses, including per diem in lieu of subsistence, at rates authorized for an
				employee of an agency under subchapter I of chapter 57 of title 5, United
				States Code, while away from the home or regular place of business of the
				member in the performance of the duties of the Committee.
								(8)Staff and
				fundingThe Administrator shall provide to the Committee such
				funding and additional personnel as are necessary to enable the Committee to
				perform the duties of the Committee.
							(9)TerminationThe
				Committee shall terminate 180 days after the date on which the Committee
				submits the report of the Committee under paragraph (6).
							(f)Transfer to
				storage
							(1)RegulationsNot later than July 1, 2008, the
				Administrator shall promulgate regulations establishing the terms and
				conditions necessary to facilitate the transfer and storage of mercury located
				at closed or closing chlor-alkali facilities, including the allocation of costs
				and potential liabilities of that transfer and storage.
							(2)Deadline for
				transferBeginning on July 1,
				2008, elemental mercury located at a closed or closing chlor-alkali facility
				that has ceased operations shall be transferred to a storage facility
				established by the Administrator in accordance with the regulations promulgated
				under paragraph (1).
							(g)Health
				assessmentNot later than July 1, 2009, for each chlor-alkali
				facility that continues to operate as of July 1, 2008, the Administrator, in
				coordination with the Administrator of the Agency for Toxic Substances and
				Disease Registry, shall conduct a health assessment of employees at the
				chlor-alkali facility.
						(h)RegulationsIn
				addition to regulations described in subsection (f)(1), the Administrator may
				promulgate such regulations, including the establishment of a reporting form
				for use in accordance with subsection (c), as are necessary to carry out this
				section.
						.
			(b)Conforming
			 amendmentThe table of contents of the Toxic Substances Control
			 Act (15 U.S.C. 2601 note) is amended by inserting after the item relating to
			 section 6 the following:
				
					
						Sec. 6A. Use of mercury in chlorine and caustic soda
				manufacturing.
					
					.
			
